73 Wn.2d 978 (1968)
439 P.2d 400
THE STATE OF WASHINGTON, Respondent,
v.
LLOYD ERNEST GANDEE, Appellant.[*]
No. 39737.
The Supreme Court of Washington, Department One.
April 4, 1968.
Hunter & Gates and Gerald R. Gates, for appellant (appointed counsel for appeal).
Robert E. Schillberg and David G. Metcalf, for respondent.
PER CURIAM:
The appellant was convicted of the crime of riding in a stolen vehicle. During the trial, over his objection, the state was permitted to question him on cross-examination concerning his prior criminal record, and it was brought out that he had been previously convicted three times for offenses similar to that for which he was on trial. His sole contention on appeal is that the introduction of this evidence was prejudicial and denied him the right to a fair trial.
The same contention was before this court in the recent case of State v. Smithers, 67 Wn.2d 666, 409 P.2d 463 (1965). We held that the evidence was admissible under RCW 10.52.030. (The constitutionality of this statute was determined in the case of State v. Blaine, 64 Wash. 122, 116 Pac. 660 (1911).) The appellant's counsel argues strenuously for the modification or abandonment of the rule, but we are not convinced that we should retreat from the holdings of these cases.
The judgment is affirmed.
NOTES
[*]  Reported in 439 P.2d 400.